DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed on 02/14/2022 have been entered. Claims 1-20 remain pending in the application. Claims 1, 11, and 17 have been amended. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7, 9, and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ellis (US 2008/0083140).
Regarding Claim 1, Ellis teaches a sealed bladder (510) for an article of footwear (fig. 50 shows the bladder being sealed), the bladder comprising: a first chamber (see annotated Fig.) including a first segment (see annotated Fig.) extending from a first terminal end (see annotated Fig.) along a first side of the bladder and a second segment (see annotated Fig.) extending from a second terminal end (see annotated Fig.) spaced apart from the first terminal end, the second segment formed on an opposite side of the bladder from the first segment (annotated fig. 51 shows the first and second segments extending from a first and second terminal end, respectively, the first and second terminal ends being spaced apart from one another, and the first and segments extending along opposite sides); a second chamber (see annotated Fig.) at least partially surrounded by the first chamber and disposed between 
	Regarding Claim 2, Ellis teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above. Ellis further teaches a first series of ports (see annotated Fig.) formed in the first segment (see annotated Fig.) of the first chamber and a second series of ports (see annotated Fig.) formed in the second segment (see annotated Fig.) of the first chamber (annotated fig. 51 shows a first and second series of ports formed in the first and second segments, respectively).
Regarding Claim 3, Ellis teaches all of the limitations of the bladder of Claim 2, as discussed in the rejections above. Ellis further teaches wherein each of the first series of ports (see annotated Fig.) and the second series of ports (see annotated Fig.) is rounded (Annotated fig. 51 shows the first and second series of ports being rounded).
Regarding Claim 4, Ellis teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above. Ellis further teaches wherein the bladder (510) includes a first barrier layer (see annotated Fig.) and a second barrier layer (see annotated Fig.) joined together at discrete locations to define each of the first chamber, the second chamber, the manifold, and the web area (annotated fig. 50 shows wherein the first and second barrier layer are joined together at discrete locations to define the first and second chambers, the manifold, and the web area).
Regarding Claim 7, Ellis teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above. Ellis further teaches wherein the second chamber (see annotated Fig.) has an anterior end having a first width (see annotated Fig.) and a posterior end having a second width (see annotated Fig.) that is greater than the first width (annotated fig. 51 shows the second width being greater than the first width).
Regarding Claim 9, Ellis teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above. Ellis further teaches wherein the first chamber (see annotated Fig.) further includes a third segment (see annotated Fig.) connecting the first segment (see annotated Fig.) to the second segment (see annotated Fig.) at a posterior end of the bladder (annotated fig. 51 shows the third segment connecting the first and second segments at a posterior end of the bladder).
Regarding Claim 10, Ellis teaches all of the limitations of the bladder of Claim 9, as discussed in the rejections above. Ellis further teaches wherein each of the first segment (see annotated Fig.), the second segment (see annotated Fig.), and the third segment (see annotated Fig.) extends along a respective arcuate path around the second chamber (see annotated Fig.) (annotated fig. 51 shows the first, second, and third segments extending along an arcuate path around the second chamber).

    PNG
    media_image1.png
    510
    883
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    574
    952
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US 2008/0083140) in view of Peyton et al. (US 2015/0223564).
Regarding Claim 5, Ellis teaches all of the limitations of the bladder of Claim 4, as discussed in the rejections above. 
Ellis does not teach wherein the manifold is formed entirely within the second barrier layer.
Attention is drawn to Peyton et al., which teaches an analogous article of footwear. Peyton et al. teaches a bladder for an article of footwear, the bladder (16) comprising: a first chamber (44E) including a first segment (see annotated Fig.) extending along a first side of the bladder and a second segment (see annotated Fig.) formed on an opposite side of the bladder from the first segment (Annotated Fig. 1 shows the first segment extending along a first side and a second segment extending along a second, opposite side); a second chamber (44D); a third chamber (44C); and a web area (34) connecting each of the first chamber, the second chamber, and the third chamber (Fig. 1 shows the first, second, and third chambers connected by web area (34)); and wherein the bladder (16) includes a first barrier layer (38) and a second barrier layer (40) joined together at discrete locations to define each of the first chamber, the second chamber, the third chamber, and the web area (paragraph [0034], “a first polymeric sheet 38 and a second polymeric sheet 40 joined at a peripheral flange 42 and at the web portion 34. The flange 42 and the web portion 34 define and bound a pattern of separate descending protrusions 44A, 44B, 44C, 44D, 44E of the cushioning component 16”). Peyton et al. further teaches wherein the third chamber (44C) is formed entirely within the second barrier layer (40) (paragraph [0034], “The pinch seam flange 42 allows the upper sheet 38 to remain relatively flat to provide a smooth foot-receiving surface, while the protrusions 44A-44E of the lower sheet 40 descend downward relative to the upper sheet 38 and the flange 42”).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellis to include the teachings of Peyton et al. such that the manifold is formed entirely within the second barrier layer so that the area of the bladder above the manifold will be completely flat, increasing the comfort of the wearer by proving a smooth surface (paragraph [0034], “The pinch seam flange 42 allows the upper sheet 38 to remain relatively flat to provide a smooth foot-receiving surface, while the protrusions 44A-44E of the lower sheet 40 descend downward relative to the upper sheet 38 and the flange 42.”).
Regarding Claim 6, Ellis teaches all of the limitations of the bladder of Claim 4, as discussed in the rejections above. 
Ellis does not teach wherein a portion of the first barrier layer opposing the manifold is planar.
Attention is drawn to Peyton et al., which teaches an analogous article of footwear. Peyton et al. teaches a bladder for an article of footwear, the bladder (16) comprising: a first chamber (44E) including a first segment (see annotated Fig.) extending along a first side of the bladder and a second segment (see annotated Fig.) formed on an opposite side of the bladder from the first segment (Annotated Fig. 1 shows the first segment extending along a first side and a second segment extending along a second, opposite side); a second chamber (44D); a third chamber (44C); and a web area (34) connecting each of the first chamber, the second chamber, and the third chamber (Fig. 1 shows the first, second, and third chambers connected by web area (34)); and wherein the bladder (16) includes a first barrier layer (38) and a second barrier layer (40) joined together at discrete locations to define each of the first chamber, the second chamber, the third chamber, and the web area (paragraph [0034], “a first polymeric sheet 38 and a second polymeric sheet 40 joined at a peripheral flange 42 and at the web portion 34. The flange 42 and the web portion 34 define and bound a pattern of separate descending protrusions 44A, 44B, 44C, 44D, 44E of the cushioning component 16”). Peyton et al. further teaches wherein a portion of the first barrier layer (38) is planar (paragraph [0034], “The pinch seam flange 42 allows the upper sheet 38 to remain relatively flat to provide a smooth foot-receiving surface,” wherein as the first barrier layer (38) is flat it is obviously planar).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellis to include the teachings of Peyton et al. such that t a portion of the first barrier layer opposing the manifold is planar so that the area of the bladder above the manifold will be completely flat, increasing the comfort of the wearer by proving a smooth surface (paragraph [0034], “The pinch seam flange 42 allows the upper sheet 38 to remain relatively flat to provide a smooth foot-receiving surface, while the protrusions 44A-44E of the lower sheet 40 descend downward relative to the upper sheet 38 and the flange 42.”), especially as Ellis appears to have a planar first barrier layer, however this is not explicitly shown or disclosed.

    PNG
    media_image3.png
    272
    454
    media_image3.png
    Greyscale

Claim(s) 8 and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ellis (US 2008/0083140) in view of Forstrom et al. (US 2009/0151195). 
Regarding Claim 8, Ellis teaches all of the limitations of the bladder of Claim 1, as discussed in the rejections above. 
Ellis does not teach wherein the second chamber is ellipsoidal.
Attention is drawn to Forstrom et al., which teaches an analogous article of footwear. Forstrom et al. teaches a bladder for an article of footwear, the bladder (50) comprising: a first chamber (55) including a first segment (see annotated Fig.) extending along a first side of the bladder (50) and a second segment (see annotated Fig.) formed on an opposite side of the bladder (50) from the first segment (Annotated fig. 6 shows the first segment extending along a first side of the bladder and a second segment extending down a second side opposite the first segment, the segment boundaries as shown by dashed lines); a second chamber (generally 56, see also annotated fig. 6) at least partially surrounded by the first chamber (55) and disposed between the first segment and the second segment (annotated fig. 6 shows the second chamber disposed between the first and second segments of the first chamber (55)); a manifold (see annotated Fig.) in direct fluid communication with each of the first segment of the first chamber, the second segment of the first chamber, and the second chamber (annotated fig. 6 shows the manifold in direct fluid communication with the first and second segments of the first chamber and the second chamber); and a web area (54) connecting each of the first chamber (55), the second chamber (56), and the manifold (annotated fig. 6 shows the web area connecting each of the first and second chambers and the manifold). Forstrom et al. further teaches wherein the second chamber (56) is ellipsoidal (Annotated fig. 6 shows the second chamber having an ellipsoidal shape).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellis to include the teachings of Forstrom et al. such that the second chamber is ellipsoidal as it is no more than a change in shape that is known in the art of footwear bladders and further would provide no unexpected result, change in function or synergistic effect, especially as the second chamber of Ellis appears to be ellipsoidal, however this is not explicitly shown or disclosed. Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 11, Ellis teaches a sealed bladder for an article of footwear, the bladder (510) comprising; a first chamber (see annotated Fig.) disposed in an interior portion of the bladder and extending from a first end to a second end (annotated fig. 51 shows the first chamber disposed in an interior portion of the bladder and extending from a first to a second end), a width of the first chamber tapering in a direction extending from the first end to the second end (annotated fig. 51 shows the width of the first chamber tapering in a direction extending from the first to the second end); and a second chamber (see annotated Fig.) extending from a first terminal end (see annotated Fig.) to a second terminal end (see annotated Fig.) spaced apart from the first terminal end, at least partially surrounding the first chamber (annotated fig. 51 shows the second chamber extending from a first to a second terminal end and partially surrounding the first chamber).
Ellis does not teach the second chamber having a polygonal cross-sectional shape.
Attention is drawn to Forstrom et al., which teaches an analogous article of footwear. Forstrom et al. teaches a bladder for an article of footwear, the bladder (50) comprising: a first chamber (generally 56, see also annotated fig. 6) disposed in an interior portion of the bladder and extending from a first end to a second end (annotated fig. 6 shows the first chamber extending from a first end to a second end in the interior portion of the bladder), a width of the first chamber tapering in a direction extending from the first end to the second end (annotated fig. 6 shows the first chamber tapering in the direction as shown by the dashed arrow(annotated W)); and a second chamber (55) at least partially surrounding the first chamber (56) and having a polygonal cross-sectional shape (fig. 6 shows the first chamber partially surrounding the second chamber; annotated Figs. 7A,D shows the first chamber (55) having a polygonal cross section).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellis to include the teachings of Forstrom et al. such that the second chamber has a polygonal cross-sectional shape as it is no more than a change in shape that is known in the art of footwear bladders and further would provide no unexpected result, change in function or synergistic effect. Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 12, Ellis teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Ellis further teaches wherein the first chamber (see annotated Fig.) includes opposing surfaces disposed between portions of the second chamber (see annotated Fig.) (annotated fig. 50 shows the first chamber having an upper surface, lower opposing surface is not shown but is directly below the upper surface so as to form the bladder).
Ellis does not teach wherein the opposing surfaces of the first chamber are substantially parallel.
Attention is drawn to Forstrom et al., which teaches an analogous article of footwear. Forstrom et al. teaches a bladder for an article of footwear, the bladder (50) comprising: a first chamber (generally 56, see also annotated fig. 6) disposed in an interior portion of the bladder and extending from a first end to a second end (annotated fig. 6 shows the first chamber extending from a first end to a second end in the interior portion of the bladder), a width of the first chamber tapering in a direction extending from the first end to the second end (annotated fig. 6 shows the first chamber tapering in the direction as shown by the dashed arrow(annotated W)); and a second chamber (55) at least partially surrounding the first chamber (56) and having a polygonal cross-sectional shape (fig. 6 shows the first chamber partially surrounding the second chamber; annotated Figs. 7A,D shows the first chamber (55) having a polygonal cross section). Forstrom et al. further teaches wherein the first chamber (56) includes opposing, substantially parallel surfaces disposed between portions of the second chamber (55) (annotated fig. 7D shows the first chamber (56) having opposing substantially parallel surfaces disposed between portions of the second chamber (55), Fig. 6 shows the first chamber (56) being entirely disposed between portions of the second chamber (55)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellis to include the teachings of Forstrom et al. such that the opposing surfaces of the first chamber are substantially parallel as it is no more than a change in shape that is known in the art of footwear bladders and further would provide no unexpected result, change in function or synergistic effect. Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 13, modified Ellis teaches all the limitations of the bladder of Claim 11, as discussed in the rejections above. Ellis further teaches wherein the second chamber (see annotated Fig.) has a plurality of sidewalls (see annotated Fig.) (annotated fig. 50 shows the second chamber having a plurality of sidewalls).
Ellis does not teach wherein plurality of sidewalls are arranged in a quadrilateral shape.
Attention is drawn to Forstrom et al., which teaches an analogous article of footwear. Forstrom et al. teaches a bladder for an article of footwear, the bladder (50) comprising: a first chamber (generally 56, see also annotated fig. 6) disposed in an interior portion of the bladder and extending from a first end to a second end (annotated fig. 6 shows the first chamber extending from a first end to a second end in the interior portion of the bladder), a width of the first chamber tapering in a direction extending from the first end to the second end (annotated fig. 6 shows the first chamber tapering in the direction as shown by the dashed arrow(annotated W)); and a second chamber (55) at least partially surrounding the first chamber (56) and having a polygonal cross-sectional shape (fig. 6 shows the first chamber partially surrounding the second chamber; annotated Figs. 7A,D shows the first chamber (55) having a polygonal cross section). Forstrom et al. further teaches wherein the second chamber (55) has a plurality of sidewalls (see annotated Fig.) arranged in a quadrilateral shape (Fig. 7A shows the second chamber (55) having a plurality of sidewalls arranged in a quadrilateral shape).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellis to include the teachings of Forstrom et al. such that the second chamber has a plurality of sidewalls arranged in a quadrilateral shape as it is no more than a change in shape that is known in the art of footwear bladders and further would provide no unexpected result, change in function or synergistic effect. Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 14, modified Ellis teaches all of the limitations of the bladder of Claim 13, as discussed in the rejections above. Ellis further teaches wherein the plurality of sidewalls includes a pair of upper sidewalls (see annotated Fig.) converging with each other to form an upper edge of the bladder (510) (annotated fig. 50 shows a pair of upper sidewalls converging to form an upper edge of the bladder)
Ellis does not teach wherein the plurality of sidewalls includes a pair of lower sidewalls converging with each other to form a lower edge of the bladder.
Attention is drawn to Forstrom et al., which teaches an analogous article of footwear. Forstrom et al. teaches a bladder for an article of footwear, the bladder (50) comprising: a first chamber (generally 56, see also annotated fig. 6) disposed in an interior portion of the bladder and extending from a first end to a second end (annotated fig. 6 shows the first chamber extending from a first end to a second end in the interior portion of the bladder), a width of the first chamber tapering in a direction extending from the first end to the second end (annotated fig. 6 shows the first chamber tapering in the direction as shown by the dashed arrow(annotated W)); and a second chamber (55) at least partially surrounding the first chamber (56) and having a polygonal cross-sectional shape (fig. 6 shows the first chamber partially surrounding the second chamber; annotated Figs. 7A,D shows the first chamber (55) having a polygonal cross section), and wherein the second chamber (55) has a plurality of sidewalls (see annotated Fig.) arranged in a quadrilateral shape (Fig. 7A shows the second chamber (55) having a plurality of sidewalls arranged in a quadrilateral shape). Forstrom et al. further teaches wherein the plurality of sidewalls (see annotated Fig.) includes a pair of upper sidewalls (see annotated Fig.) converging with each other to form an upper edge of the bladder and a pair of lower sidewalls (see annotated Fig.) converging with each other to form a lower edge of the bladder (Annotated fig. 7A shows the plurality of sidewalls comprising a pair of upper sidewalls and a pair of lower sidewalls converging to form the upper and lower edges of the bladder, respectively).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellis to include the teachings of Forstrom et al. such that the plurality of sidewalls includes a pair of lower sidewalls converging with each other to form a lower edge of the bladder as it is no more than a change in shape that is known in the art of footwear bladders and further would provide no unexpected result, change in function or synergistic effect. Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 15, modified Ellis teaches all of the limitations of the bladder of Claim 13, as discussed in the rejections above. The plurality of sidewalls includes an inner-upper sidewall (see annotated Fig.).
Ellis does not teach wherein the plurality of sidewalls includes an inner-lower sidewall, and wherein the inner-upper sidewall and the inner-lower sidewall converging with each other at a web area of the bladder.
Attention is drawn to Forstrom et al., which teaches an analogous article of footwear. Forstrom et al. teaches a bladder for an article of footwear, the bladder (50) comprising: a first chamber (generally 56, see also annotated fig. 6) disposed in an interior portion of the bladder and extending from a first end to a second end (annotated fig. 6 shows the first chamber extending from a first end to a second end in the interior portion of the bladder), a width of the first chamber tapering in a direction extending from the first end to the second end (annotated fig. 6 shows the first chamber tapering in the direction as shown by the dashed arrow(annotated W)); and a second chamber (55) at least partially surrounding the first chamber (56) and having a polygonal cross-sectional shape (fig. 6 shows the first chamber partially surrounding the second chamber; annotated Figs. 7A,D shows the first chamber (55) having a polygonal cross section), and wherein the second chamber (55) has a plurality of sidewalls (see annotated Fig.) arranged in a quadrilateral shape (Fig. 7A shows the second chamber (55) having a plurality of sidewalls arranged in a quadrilateral shape).  Forstrom et al. further teaches wherein the plurality of sidewalls includes an inner-upper sidewall (see annotated Fig.) and an inner-lower sidewall (see annotated Fig.) converging with each other at a web area (54) of the bladder (50) (Annotated Fig. 7A shows the inner-upper and inner-lower sidewalls converging at a web area (54)).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellis to include the teachings of Forstrom et al. such that the plurality of sidewalls includes an inner-lower sidewall, and wherein the inner-upper sidewall and the inner-lower sidewall converging with each other at a web area of the bladder as it is no more than a change in shape that is known in the art of footwear bladders and further would provide no unexpected result, change in function or synergistic effect, especially as the bladder of Ellis appears to have an inner lower sidewall to converge with the inner upper sidewall, however this is not explicitly disclosed. Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 16, modified Ellis teaches all of the limitations of the bladder of Claim 15, as discussed in the rejections above. Ellis further teaches wherein at least one of the inner-upper sidewalls (see annotated Fig.) or the inner-lower sidewall includes a series of rounded ports (see annotated Fig.) formed between the at least one of the inner-upper sidewalls or the inner-lower sidewall and the web area (see annotated Fig.) (annotated fig. 51 shows wherein the inner upper sidewall includes a series of rounded ports formed between the inner upper sidewall and the web area).
Regarding Claim 17, Ellis teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above.
Ellis does not teach wherein the each of the first terminal end and the second terminal end includes a planar upper face and a planar lower face.
Attention is drawn to Forstrom et al., which teaches an analogous article of footwear. Forstrom et al. teaches a bladder for an article of footwear, the bladder (50) comprising: a first chamber (generally 56, see also annotated fig. 6) disposed in an interior portion of the bladder and extending from a first end to a second end (annotated fig. 6 shows the first chamber extending from a first end to a second end in the interior portion of the bladder), a width of the first chamber tapering in a direction extending from the first end to the second end (annotated fig. 6 shows the first chamber tapering in the direction as shown by the dashed arrow(annotated W)); and a second chamber (55) at least partially surrounding the first chamber (56) and having a polygonal cross-sectional shape (fig. 6 shows the first chamber partially surrounding the second chamber; annotated Figs. 7A,D shows the first chamber (55) having a polygonal cross section). Forstrom et al. further teaches wherein each of the first end and the second end includes a planar upper face and a planar lower face (annotated fig. 7D shows the first and second terminal ends of the second chamber (55) having a planar upper face and planar lower face).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ellis to include the teachings of Forstrom et al. such that the each of the first terminal end and the second terminal end includes a planar upper face and a planar lower face as it is no more than a change in shape that is known in the art of footwear bladders and further would provide no unexpected result, change in function or synergistic effect, especially as the bladder of Ellis appears to have an inner lower sidewall to converge with the inner upper sidewall, however this is not explicitly disclosed. Further in support of this conclusion of obvious, it is noted that In re Daily, 357 F.2d 669, 149 USPQ 47 (CCPA 1966), the court held that the configuration of the claimed disposable plastic nursing container was a matter of choice of which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant (see MPEP § 2144.04 IV).
Regarding Claim 18, modified Ellis teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Ellis further teaches a manifold (see annotated Fig.) having a first conduit (see annotated Fig.) in fluid communication with the first chamber and a second conduit (see annotated Fig.) in fluid communication with the second chamber (see annotated Fig.) (annotated fig. 51 shows the manifold having a first and second conduit in fluid communication with the first and second chambers, respectively).
Regarding Claim 19, modified Ellis teaches all of the limitations of the bladder of Claim 18, as discussed in the rejections above. Ellis further teaches a web area (see annotated Fig.) separating the first chamber (see annotated Fig.) from the second chamber (see annotated Fig.) (annotated Figs. 50 and 51 show the web area separating the first and second chambers).
Regarding Claim 20, Ellis teaches all of the limitations of the bladder of Claim 11, as discussed in the rejections above. Ellis further teaches a sole structure (28) for an article footwear, the sole structure (30) including the bladder (510) of Claim 11 (Fig. 55 shows the bladder (510) being a part of the sole structure (30) of the article of footwear (21); paragraph [0098], “Ref. No. 510: A flexible insert or component including siped compartments 161 or chambers 188 or bladders used for example as outer and inner compartments/chambers/bladders 500/501 for footwear soles or orthotics or uppers or other uses”,) wherein reference character 510 is referring to the bladder).

    PNG
    media_image4.png
    691
    725
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    497
    883
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    587
    954
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    691
    725
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    293
    959
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    335
    839
    media_image9.png
    Greyscale

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection necessitated by amendment. Therefore, see aforementioned rejections for the argued missing limitations. 
Regarding the 35 U.S.C. 102 rejection of Claims 1, 4, 9, and 10 over Potter, Applicant submits that Potter fails to teach a sealed bladder having a manifold in fluid communication with a first and second chamber. However, such argument is moot in view of a new grounds of rejection as set forth above in view of Ellis and in view of Ellis and Peyton. 
Regarding the 35 U.S.C. 102 rejection of Claims 1-4 and 6-20 over Forstrom et al., Applicant submits that Forstrom fails to teach an outer chamber of the bladder having a first and second terminal ends from which the chamber extends. However, such argument is moot in view of a new grounds of rejection as set forth above in view of Ellis and Forstrom et al.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Healey (US 5930918) teaches a bladder for an article of footwear having an ovoid inner chamber and an outer chamber at least partially surrounding the inner chamber. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HALEY A SMITH whose telephone number is (571)272-6597. The examiner can normally be reached Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HALEY A SMITH/Examiner, Art Unit 3732                                                                                                                                                                                                        
                                                                                                                                                                                /KHOA D HUYNH/Supervisory Patent Examiner, Art Unit 3732